Citation Nr: 0212821	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to an increased evaluation for bilateral 
arthritis of the knees, currently evaluated as 10 percent 
disabling.

(An additional issue, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a cervical spine 
condition, loss of balance, weakness of the legs and arms, 
and impaired eyesight, will be the subject of a later 
decision.)

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1956 and from January 1957 until June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an evaluation in excess of 10 percent for 
arthritis of both knees, and also denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cervical spine condition, loss of balance, weakness of the 
legs and arms, and impaired eyesight. 

The Board is undertaking additional development on the claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cervical spine condition, loss of 
balance, weakness of the legs and arms, and impaired 
eyesight, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these claims. 

The veteran requested a hearing to be held before a Member of 
the Board, which was scheduled for June 27, 2002.  Although 
notified of the hearing date in May 2002, the veteran failed 
to appear for the hearing.  No explanation for his no-show 
has been forthcoming, and no rescheduling of a hearing has 
been requested by the veteran.

FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the 
knees was granted by rating action of March 1982, at which 
time a 10 percent evaluation was assigned under Diagnostic 
Code (DC) 5003, effective from May 1981.  That evaluation has 
been effective for more than 20 years, and is now protected 
against reduction.

2.  The most current medical evidence, consisting of VA 
examination findings made in September and December 2001, 
reveal no X-ray evidence of arthritis in either knee, and a 
full or nearly full range of motion, bilaterally.  The 
veteran has subjectively complained of pain and instability.

3.  Knee instability which was shown by the 2001 medical 
evidence, consisting of subluxation and hyperextension, has 
been attributed by competent medical evidence to non-service 
connected Ehlers-Danlos syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral arthritis of the knees have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5261, 
5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued in 
October 1995 and several supplemental statements of the case 
(SSOC's), including that most recently issued in March 2002, 
which included a recitation of the provisions of the VCAA, 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this matter.  The Board 
notes, in addition, that a substantial body of medical 
evidence was developed with respect to the appellant's claim, 
to include two VA examinations conducted in 2001.

Further, the RO, in August and November 2001, wrote to the 
veteran, with copies to his representative, notifying him of 
the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002), (addressing VA's obligation to communicate with 
claimants as to evidence development).  The veteran did not 
respond to either letter, but attended VA examinations which 
were conducted in September and December 2001.  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Entitlement to service connection was established for 
internal derangement of the left knee, for which a 10 percent 
evaluation was assigned, by rating action of October 1959.  
That grant was based upon service medical records which 
showed that the veteran had sustained internal derangement of 
the left knee requiring medial meniscectomy during his second 
period of service.  That evaluation is still currently in 
effect.

The service medical records reflect that, upon medical 
evaluation conducted in April 1959, symptoms of a congenital 
abnormality manifested by subluxation and resultant 
instability of all major joints were noted.  These symptoms 
were tentatively diagnosed as Ehlers-Danlos syndrome.  In the 
October 1959 rating action, the RO denied entitlement to 
service connection for ligamentous relaxation, reasoning that 
this was a due to a constitutional or developmental 
abnormality.

In a March 1982 rating action, the RO granted entitlement to 
service connection for arthritis of the knees, as shown upon 
VA examination of April 1982, evaluated as 10 percent 
disabling.

During a VA examination of the spine conducted in November 
1994, an evaluation of the knees was also undertaken.  At 
that time, both knees went into recurvatum.  Range of motion 
was from 10 degrees of hypertension to flexion of 135 
degrees.  There was no instability, fusion, or synovial 
thickening.  There was marked patellofemoral crepitus 
bilaterally, indicative of degeneration of the cartilage.  
Impressions of chondromalacia of the right and left patella 
with bilateral crepitation were made. 

The veteran and his spouse presented testimony at a hearing 
held at the RO in January 1996.  The veteran testified that 
he used a cane or crutch, and occasionally a wheelchair, for 
mobility.  He stated that his legs "went out" on him and 
that he was unable to walk for more than a block.  He 
indicated that he had a "pretty good" range of motion in 
the knees, but lacked strength.  

Private medical records dated from 1994 to 1996 reveal 
occasional complaints of bilateral knee pain.  An entry dated 
in March 1996 reflected that X-ray films of the left knee 
showed some degenerative arthritis with joint space 
narrowing.

A VA examination of the knees was conducted in September 
2001.  Of the right knee, the veteran reported that he had 
not had any surgery and did not use braces, but occasionally 
used crutches.  He complained of daily pain, but less severe 
than in the left knee, as well as symptoms of cracking, 
popping, and occasional swelling.  The veteran also stated 
that the knee gave way several times a month, causing falls.  
He also complained of weakness and fatigability which he 
attributed to pain and incoordination.  An occasional limp 
was present on normal and repeated use.  

The veteran complained that his left knee was more 
symptomatic than his right, and that he had undergone three 
left knee surgeries.  He complained of daily pain, swelling 
once in a while, cracking, and popping.  The veteran also 
stated that the knee gave almost every day, causing him to 
fall.  He stated that he did not use a brace, but sometimes 
used crutches.  He also complained of weakness and 
fatigability, which he attributed to pain and incoordination.  
An occasional limp on the left was present on normal and 
repeated use.

Physical examination revealed a slight limp on the left side.  
There were two well-healed scars of the left knee.  
Tenderness to palpation of the knees was present bilaterally.  
McMurray testing was negative bilaterally, and there was no 
effusion or crepitation palpated on active motion.  Ligaments 
were stable on the right side and showed 1+ laxity of the 
medial collateral ligaments on the left side.  Range of 
motion was 0 to 115 degrees on the right side and 0 to 130 
degrees on the left side, with some complaints of pain on 
terminal flexion.  Diagnostic impressions of right knee 
strain with functional impairment, described as moderate 
loss, with loss of flexion of 20 degrees, and left knee 
status post 3 surgeries, with residuals, were reported.  X-
ray films were within normal limits and showed no evidence of 
arthritis.  

A subsequent VA examination was conducted in December 2001.  
The veteran reported that Ehlers-Danlos was diagnosed in 
1959, and he reported that ligaments were loosened throughout 
his body.  He reported popping, worse on the left side than 
the right, and pain of equal severity bilaterally.  There 
were no complaints of swelling.  A limp to the left was 
noted, and it was reported that the veteran occasionally used 
one or two crutches, but no braces.  Falls due to buckling 
were reported.  

Objective examination revealed slight limp on the left side 
and slight tenderness of the medial joint lines bilaterally.  
There was 1+ laxity of the medial collateral ligament on the 
right side and 1+ laxity of the ACL on the left side.  
Standing upright, the veteran reported having posterior 
instability with hyperextension of the right knee.  There was 
no effusion bilaterally and slight crepitation of the right 
knee was evident on palpation.  Mcmurray testing on the left 
side elicited pain, but was otherwise negative, range of 
motion testing showed 0 degrees of extension bilaterally and 
flexion to 135 degrees of the right knee and 140 degrees of 
the left knee.  Impressions of right knee with strain, no 
surgery, and left knee, status post 3 surgeries, prior 
internal derangement, were made.  There examiner stated that 
there was no evidence from a radiologic standpoint of any 
arthritis.  

The examiner further observed that while symptoms of Ehlers-
Danlos and the service-connected knee disabilities were 
somewhat intertwined, the instability demonstrated as 
hyperextension and subluxation was definitely due to Ehlers-
Danlos, as opposed to any other knee condition.  The 
physician further noted that some of the pain symptomatology 
of both knees could well be attributed to Ehlers-Danlos.

III.  Pertinent Law and Regulations

The VA Schedule for Rating Disdabilities, at 38 C.F.R. Part 
4, is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001). Johnson (Brenda) v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly and (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1): The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  DC 5003.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe, shall be rated 30 
percent; if moderate, 20 percent; and if slight, 10 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5257.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent. Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a; 
DC 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R. 
§ 4.71a; DC 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

IV.  Analysis

Currently, a 10 percent evaluation is in effect for bilateral 
arthritis of the knees under Diagnostic Code 5003.  This 
rating has been in effect since May 1981.  Under governing 
law, a disability which has been continuously rated at or 
above any evaluation of disability for 20 or more years for 
VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2001).  Because the 
veteran's 10 percent disability rating has been effective 
since May 1981, it is protected at that level from any 
decrease.

The Board has reviewed the record to ascertain whether, and 
on what basis, an increased evaluation may be warranted.  
Initially, the Board has considered whether separate 
evaluations may be warranted for arthritis of the right and 
left knees.  However during the two most recent VA 
examinations conducted in September and December 2001, X-ray 
films failed to show any evidence of arthritis of either 
knee.  In fact arthritis in either knee has not been shown 
for many years.  Accordingly, there is no basis for the 
assignment of separate evaluations for arthritis under 
DC 5003.  

Similarly, the Board has considered whether a different 
diagnostic code may afford a basis for an increased 
evaluation.  In this regard, the Board has considered 
application of DC 5257, governing other impairment of the 
knee, manifested particularly by instability and subluxation.  
Both the September and December 2001 examination reports 
document the veteran's complaints of instability as well as 
objective evidence of laxity (1+) of the right and left 
knees.  However, complicating the veteran's service-connected 
disability picture is the fact that he suffers from a non-
service-connected disability, diagnosed as Ehlers-Danlos 
syndrome, a condition which is manifested by instability of 
the joints.  

In this case, the evidence includes an opinion specifically 
addressing the relationship between the veteran's currently 
demonstrated symptoms of instability and subluxation and his 
Ehlers-Danlos syndrome.  In the December 2001 examination 
report, the examiner opined that, while symptoms of Ehlers-
Danlos and the service-connected knee disabilities were 
somewhat intertwined, the instability demonstrated as 
hyperextension and subluxation was definitely due to Ehlers-
Danlos, as opposed to any other knee condition.  In light of 
that opinion, the Board must conclude that a separate 
evaluation under DC 5257 is not warranted for either knee.

Further, the Board has considered whether DC's 5260 and 5261, 
based upon limitation of motion, provide a basis for an 
increased or separate evaluation for the knees.  However, the 
December 2001 examination report shows that the veteran had 
full range of motion from 0 to 140 degrees of the left knee 
and nearly full range of motion, reported as 0 to 135 degrees 
of the right knee.  Motion was slightly more limited as shown 
in the September 2001 examination report, at which time range 
of motion of the right knee was 0 to 115 degrees and 0 to 130 
degrees in the left knee. In order to warrant even a 
noncompensable evaluation under DC 5260, flexion limited to 
60° must be shown.  In order to warrant a noncompensable 
evaluation under DC 5261, extension must be limited to 5°.  
Neither the September nor the December 2001 range of motion 
test results reflect that even a compensable evaluation would 
be warranted for either knee under DC's 5260 or 5261.

The Board notes that the veteran has reported that he has 
pain, instability, and weakness in his knees.  VA is required 
to take pain symptoms into account, to the extent these 
symptoms are supported by adequate pathology.  38 C.F.R. §§ 
4.40 and 4.45; see also DeLuca v. Brown , 8 Vet. App. 202, 
204-206 (1995); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
In this case, despite the veteran's complaints, there is 
insufficient medical evidence of functional loss, reflected 
by symptoms as loss of range of motion, neurological 
impairment, effusion, atrophy or loss of strength, to warrant 
the assignment of a higher evaluation based upon such 
factors. 

The Board notes that, in the September 2001 examination 
report, the veteran's functional loss was described as 
moderate, due to loss of flexion of 20 degrees in the right 
knee and 15 degrees in the left knee.  As discussed herein, 
such impairment would not even warrant the assignment of a 
noncompensable evaluation for limitation of flexion under DC 
5260.  Examination findings made in 2001 revealed no 
effusion, neurological impairment, or atrophy.  With respect 
to pain, in the December 2001 examination report, the 
examiner opined that some of the pain symptomatology of both 
knees could well be attributed to Ehlers Danlos.  However, in 
light of the veteran's recently shown (December 2001 VA 
examination) nearly full range of motion, there is no 
indication that pain caused by his service-connected knee 
disabilities has significantly impacted the veteran's 
functional capabilities.

The Board observes that most recent medical evidence does 
reveal objective evidence of instability, as well as 
indicating that the veteran walks with a limp and 
occasionally uses a crutch.  However, given the nature of his 
non-service-connected disability and the VA examiner's 
opinion that the veteran's knee instability is due to his 
Ehlers Danlos syndrome, the Board is unable to attribute this 
symptomatology to the service-connected knee disabilities.  
The fact that both the September and December 2001 VA 
examinations reports failed to identify any indication of 
arthritis in either knee further supports this conclusion.  
Therefore, there is insufficient evidence of functional loss 
in either knee to support any separate or increased 
evaluation based on the factors for consideration as provided 
in 38 C.F.R. §§ 4.40 and 4.45.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service-connected 
bilateral arthritis warrants no higher than a 10 percent 
rating.  In reaching this decision, the Board has considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
bilateral arthritis of the knees is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

